DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 9/14/2021.  Claims 1-13 are pending.  Claims 1, 3, and 13 have been amended.
The rejections of claims 1-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in response to Applicant’s amendments.
Claims 1, 3-11, and 13 were rejected under 35 U.S.C. 103 as being unpatentable over Cho et al.  (US 2014/0345654), in view of Elick et al.  (US 2004/0000331), and further in view of Heisele et al.  (US 2014/0054395).  Claims 2 and 12 were rejected under 35 U.S.C. 103 as being unpatentable over Cho et al.  (US 2014/0345654), in view of Elick et al.  (US 2004/0000331), in view of Heisele et al.  (US 2014/0054395), and further in view of Marone (US 2005/0045672).  The claims have been amended to recite “wherein a width of the fan-shaped jet is set greater than or equal to a distance between the first height and the second height, such that the fan-shaped jet is incident upon the detergent dispenser when the spray arm is positioned at the first height and when the spray arm is positioned at the second height.”  Applicant argues that none of the prior art discloses or suggests this feature.  The Examiner respectfully disagrees and believes that Applicant underestimates the level of skill in the art.  "A .
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al.  (US 2014/0345654; cited by Applicant), in view of Heisele et al.  (US 2014/0054395; cited by Applicant), and further in view of Elick et al.  (US 2004/0000331).
Regarding claim 1, Cho discloses a dishwasher comprising: a tub (103); a door configured for selectively sealing a forward access opening of the tub (102); a detergent dispenser located at an inner surface of the door (110); a spray arm mounted within the tub, the spray arm comprising a spray detergent nozzle (200, 221); and a circulation pump configured to supply washing liquid to the spray arm (142); wherein the spray arm is configured to emit a jet from the spray detergent nozzle when the washing liquid is supplied to the spray arm (Figure 9; paragraph 79).
Cho does not expressly disclose the jet is a fan-shaped jet.  Rather, Cho discloses that the spray from the nozzle spreads out vertically and washes the detergent box as it sweeps past the detergent box while the spray arm rotates (Figures 1, 9; paragraphs 71, 79).
Heisele discloses a nozzle of a spray arm of a dishwasher which produces a fan jet which leads to a reduction in washing noise (abstract; paragraphs 27, 30).

Cho does not expressly disclose that the spray arm is adjustable between a plurality of heights comprising a first height and a second height, the first height being the maximum height of the plurality of heights and the second height being the minimum height of the plurality of heights; and wherein a width of the fan-shaped jet is set greater than or equal to a distance between the first height and the second height, such that the fan-shaped jet is incident upon the detergent dispenser when the spray arm is positioned at the first height and when the spray arm is positioned at the second height.
Elick discloses a dishwasher having a rack that is movable upwardly and downwardly to accommodate different sized dishes (paragraph 19).  A wash tube (10) and a spray arm (30) are mounted or hung from the rack by means of a clip (34).  A water manifold (24) is provided having a lower opening (25) and an upper opening (27) for docking the first end (14) of the wash tube (10) at two distinct heights (Figures 3-4).
Because it is known in the art to use wash water sprayed from the rotatable nozzle assembly to wash the detergent box, as taught by Cho, and to raise and lower the rotatable nozzle for accommodating different sized dishes, as taught by Elick, and the results of the 

Claims 3-11, and 13 are considered to be met by the combination of Cho, in view of Heisele, and further in view of Elick, as applied above and which results in: wherein the spray arm is rotatable within a plane of rotation, and the spray arm is adjustable along an axis perpendicular to the plane of rotation between the first height and the second height (Cho: Figures 1-4; paragraph 65; Elick: Figures 3-4); wherein the spray arm further comprises a corner nozzle positioned adjacent the spray detergent nozzle (Cho: 211a or 215a); wherein the corner nozzle and the spray detergent nozzle are separated by a nozzle differentiation wall (Cho: see walls of 210); wherein the corner nozzle and the spray detergent nozzle share a fluid supply channel (Cho: 108); wherein the spray arm comprises a satellite arm (Cho: Figure 4: arm of 210 on the opposite side of 220 with respect to the rotational axis); wherein the spray arm comprises a satellite side fluid supply channel for providing washing liquid to the satellite arm .

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al.  (US 2014/0345654; cited by Applicant), in view of Heisele et al.  (US 2014/0054395; cited by Applicant), in view of Elick et al.  (US 2004/0000331), and further in view of Marone (US 2005/0045672; cited by Applicant).
Regarding claims 2 and 12, Cho, in view of Heisele, and further in view of Elick, is relied upon as above, but does not expressly disclose wherein the spray detergent nozzle is a drive 
Marone discloses a detergent powder dispenser (1) for a dishwasher arranged such that water jets (10) emerging from a rotatable spray rotor (11) can strike the front wall of the body to wash out the detergent contained therein (abstract; Figure 2).  The spray rotor is arranged to be rotatable about a substantially vertical axis (claim 1) and the water jets (10) are shown to be directed opposite to the direction of rotation of the spray rotor (Figure 2). 
Because it is known in the art to provide water jets for washing out a detergent dispenser as claimed, and the results of the modification would be predictable, namely, use of a known structure for a known purpose and/or to provide a reaction force to the wash arm, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have wherein the spray detergent nozzle is a drive nozzle of the spray arm configured to cause the spray arm to rotate; or wherein the spray detergent nozzle and the fan-shaped jet define a resulting force direction, the resulting force direction being generally tangent and opposite to the direction of rotation of the spray arm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711